DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	Claims 1-6, 8-11, and 13-20 have been examined in this application.  Claims 7 and 12 have been canceled.  This communication is a Final Rejection in response to Applicant’s “Amendments/Remarks” filed 08/10/2022. 

Claim Objection

	The claim objections made in the Non-Final Rejection on 05/24/2022 are withdrawn in light
of the amendments to the claims filed on 08/10/2022.

Drawings
	The drawings were previously accepted, however, now are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “112” has been used to designate both 'various accessories' [Para 0039] and ‘a first section’ [Para 0042].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s):
a first end, a second end, a longitudinal axis, and a first end surface
 No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
	The disclosure is objected to because of the following informalities:
The disclosure does not state every feature of the invention specified in the claims. Therefore, the following must be disclosed or the feature(s) canceled from the claim(s): a first end, a second end, a longitudinal axis, and a first end surface
Appropriate correction is required.

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claims 1-3, 5, 9 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marle et al., hereinafter ‘Marle’ (US 9662256).
In regards to Claim 1, Marle teaches: A couch top extension (600– Fig. 14A), comprising: an extension board (608 – Fig. 14A) extending from a first end (see annotated Fig. 14A below) to a second end (see annotated Fig. 14A below), the extension board including a first section (602 – Fig. 14A) adjacent to the first end (see annotated Fig. 14A below), a second section (610– Fig. 14A) extending from the first section (see annotated Fig. 14A below), and a first end surface (see annotated Fig. 14A below) adjacent to the first section and perpendicular to a longitudinal axis (see annotated Fig. 14A below) extending through the extension board from the first end to the second end, the first section having a varying shape profile (see annotated Fig. 15 vs. 14A below from Marle) and the second section having a substantially uniform shape profile (see annotated Fig. 15 vs. 14A below from Marle), and an attachment frame (616 – Fig. 15) attached to the first end surface, the attachment frame (616) being configured to removably attach (Col 18 Lines 26-32) the extension board to a positioning device (603 – Fig. 14A and Col 17 Lines 55-61).

    PNG
    media_image1.png
    309
    705
    media_image1.png
    Greyscale

Annotated Fig. 14A from Marle

    PNG
    media_image2.png
    715
    726
    media_image2.png
    Greyscale

Annotated Fig 15 vs. 14A from Marle

In regards to Claim 2, Marle teaches: The couch top extension of claim 1, wherein a cross-section of the first section of the extension board (see annotated Fig. 15 vs. 14A from Marle) increases in area towards the first end surface (see annotated Fig. 15 vs. 14A from Marle, increased area as 616 and 624 are added), and a cross-section of the second section of the extension board (see annotated Fig. 15 vs. 14A from Marle)  has a substantially uniform area (see annotated Fig. 15 vs. 14A from Marle), flat region in the second section provides for a uniform area).

In regards to Claim 3, Marle teaches: The couch top extension of claim 1, wherein the first section and the second section are in form of an integral unit (604 – Fig. 14A) including an outer layer (‘outer surface’ – Col 19 Line 64 – Col 20 Line 5) constructed from carbon fiber (‘carbon fiber’ – Col 19 Line 64- Col 20 Line 5) or Kevlar fiber and a body of a low-density material (‘foam’ – Col 19 Line 64 – Col 20 Line 5) sandwiched between the outer layer.

In regards to Claim 5, Marle teaches: The couch top extension of claim 1, further comprising one or more identifiers (‘load cells’ – Col 19 Lines 48-53) configured to provide, a detectable signal (‘detection system’ - Col 19 Lines 48-53) indicative of an identification of the extension board (‘identify the type of the couch’ – Col 19 Lines 48-53).

In regards to Claim 9, Marle teaches: The couch top extension of claim 1, further comprising a load sensing device (‘load cells’ – Col 19 Lines 48-53) configured to detect a weight of a load on the couch top extension (Col 19 Lines 50-53). 

In regards to Claim 20, Marle teaches: A couch top, comprising: an interface plate (606 – Fig. 14A) configured to attach to a positioning device (603 – Fig. 14A); an extension board (608 – Fig. 14A) extending from a first end (see annotated Fig. 14A from Marle) to a second end (see annotated Fig. 14A from Marle), the extension board including a first section (602 – Fig. 14A) adjacent to the first end (see annotated Fig. 14A from Marle), a second section (610 – Fig. 14A) extending from the first section (see annotated Fig. 14A from Marle), and a first end surface (see annotated Fig. 14A from Marle) adjacent to the first section and perpendicular to a longitudinal axis (see annotated Fig. 14A from Marle) extending through the extension board from the first end to the second end (see annotated Fig. 14A from Marle); wherein the first section has a varying shape profile (see annotated Fig. 15 vs. 14A from Marle) and the second section has a substantially uniform shape profile (see annotated Fig. 15 vs. 14A from Marle); and an attachment frame attached to the first end surface, the attachment frame (616) being configured to removably attach (Col 18 Lines 26-32) the extension board to the interface plate (Fig. 14A and 15). 

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	
	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over ‘Marle’ (US 9662256) in view of Coppens et al., hereinafter ‘Coppens’ (US 20070214570 A1).
In regards to Claim 4, Marle teaches: The couch top extension of claim 3, and the couch top extension further includes an antenna (‘RFID detection system’ – Col 6 Lines 31-34, see note #1 below) on a top surface of the extension board (Col 6 Lines 31-34 and see note #1 below). 
	Marle does not teach, wherein the outer layer is constructed from Kevlar fiber, 
	Coppens teaches: wherein the outer layer is constructed from Kevlar fiber (Para 0005),
Note #1: The RFID detection system utilizes radio technology through a wireless system to transmit and receive signals. An antenna is considered the same as an RFID detection system as it provides the same function to transmit or receive radio signals. An antenna (or RFID detection system as disclosed by Marle) is also considered a common device that could be attached at any location, specifically, one of the ends or surfaces of a table. Antennas used for signaling in medical devices or in particular beds for specific locations are commonly incorporated into the top surface of the table top.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Marle with these aforementioned teachings of Coppens to have incorporated a specified material in the form of layers as a change in material is considered common within the field of surgical tables used in the treatment of patients, as such a variety of materials are widely used within the field of endeavor as carbon fiber or Kevlar fiber may have specified material properties that may be beneficial such as a strength to weight ratio.


	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over ‘Marle’ (US 9662256) and in view of Weber et al., hereinafter ‘Weber’ (US 20180140221 A1).
In regards to Claim 6, Marle teaches: The couch top extension of claim 5, but does not teach, wherein the one or more identifiers comprise an array of magnetic elements arranged in a pattern, the array of magnetic elements configured to generate electromagnetic field signals detectable by an array of sensing elements.
Weber teaches: wherein the one or more identifiers comprise an array of magnetic elements (203 – Fig. 7) arranged in a pattern (3x7 pattern, shown in Fig. 2), the array of magnetic elements configured to generate electromagnetic field signals (204 – Fig. 7) detectable by an array of sensing elements (700 – Fig. 7 and Paras 0058-0060).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Marle with these aforementioned teachings of Weber for the purpose of incorporating a transmittable signal in order to better locate a position on the table, and further allow for a more precise image to be formed by distributing the specific energy of a specified region of the table. 

	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over ‘Marle’ (US 9662256) in view of Wilson et al., hereinafter ‘Wilson’ (US 20130312184A1).
In regards to Claim 8, Marle teaches: The couch top extension of claim 1, further comprising an indexing rail (630 – Fig. 14A) coupled to an exterior surface of a lateral side of the extension board (Fig. 14 and Col 19 Lines 36-47), but does not teach, wherein the indexing rail is constructed from a material including a polyurethane or an epoxy polymer.
Wilson teaches: wherein the indexing rail is constructed from a material including a polyurethane or an epoxy polymer. (Para 0038 -“The frame serves to support the various other components making up the body member 24. In accordance with a preferred embodiment of this invention the frame 50 is formed of a strong and rugged material like that of frame 26, but other suitable materials can be used as well.”) 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Marle with these aforementioned teachings of Wilson with the motivation of incorporating a specified material as polymers and polyurethane are widely found in the field of endeavor as the material has specific properties of added strength making the product more strong and rugged. Additionally, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

	Claims 10, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over ‘Marle’ (US 9662256).
In regards to Claim 10, Marle teaches: A couch top extension (600 – Fig. 14A), comprising: an extension board (see annotated Fig. 14A from Marle) extending from a first end (see annotated Fig. 14A from Marle) to a second end(see annotated Fig. 14A from Marle), the extension board including an end surface (see annotated Fig. 14A from Marle – aka first end surface) adjacent to the first end and perpendicular to a longitudinal axis (see annotated Fig. 14A from Marle) extending through the extension board from the first end to the second end (see annotated Fig. 14A from Marle); and one or more identifiers (‘load cells’ – Col 19 Lines 48-53)  coupled to the end surface of the extension board (Col 19 Lines 50-53, see note #2 below) , the one or more identifiers configured to provide a detectable signal (‘detection system’ - Col 19 Lines 48-53) indicative of an identification of the extension board (‘identify the type of the couch’ – Col 19 Lines 48-53).
Note #2: The load cells, although not shown, could be considered to be located anywhere on the patient support system (600 – aka the couch top extension). As such, before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to have incorporated identifiers to a specific location of the extension board, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

In regards to Claim 13, Marle teaches: The couch extension of claim 10, further comprising an attachment frame (616 – Fig. 15) attached to the end surface of the extension board, the attachment frame (616) being configured to removably attach (Col 18 Lines 26-32) the extension board to a positioning device (603 – Fig. 14A and Col 17 Lines 55-61).

In regards to Claim 19, Marle teaches: The couch top extension of claim 10, further comprising a load sensing device (‘load cells’ – Col 19 Lines 48-53) configured to detect a weight (Col 6 Lines 34-37) of a load (Col 6 Lines 34-37) on the couch top extension (Col 19 Lines 50-53).

	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over ‘Marle’ (US 9662256) in view of Weber et al., hereinafter ‘Weber’ (US 20180140221 A1).
In regards to Claim 11, Marle teaches: The couch top extension of claim 10, but does not teach, wherein the one or more identifiers comprise an array of magnetic elements arrange in a pattern, the array of magnetic elements configured to generate electromagnetic field signals detectable by an array of sensing elements.
Weber teaches: wherein the one or more identifiers comprise an array of magnetic elements (203 – Fig. 7) arranged in a pattern (3x7 pattern, shown in Fig.), the array of magnetic elements configured to generate electromagnetic field signals ((204 – Fig. 7) detectable by an array of sensing elements (700 – Fig. 7 and Paras 0058-0060).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Marle with these aforementioned teachings of Weber for the purpose of incorporating a transmittable signal in order to better locate a position on the table, and further allow for a more precise image to be formed by distributing the specific energy of a specified region of the table. 

	Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over ‘Marle’ (US 9662256) in view of Wilson (US 20130312184A1).
In regards to Claim 14, Marle teaches: The couch top extension of claim 13, further comprising an indexing rail (630 – Fig. 14A) along a lateral side of the extension board (Fig. 14 and Col 19 Lines 36-47), but does not teach, the indexing rail being constructed from a material including a polyurethane or an epoxy polymer. 
Wilson teaches: wherein the indexing rail is constructed from a material including a polyurethane or an epoxy polymer. (Para 0038 -“The frame serves to support the various other components making up the body member 24. In accordance with a preferred embodiment of this invention the frame 50 is formed of a strong and rugged material like that of frame 26, but other suitable materials can be used as well.”)
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Marle with these aforementioned teachings of Wilson with the motivation of incorporating a specified material as polymers and polyurethane are widely found in the field of endeavor as the material has specific properties of added strength making the product more strong and rugged. Additionally, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

In regards to Claim 15, Marle teaches: The couch top extension of claim 14, wherein the extension board comprises a first section adjacent to the first end (see annotated Fig. 14A from Marle) and a second section extending from the first section (see annotated Fig. 14A from Marle), the first section having a varying shape profile (see annotated Fig. 15 vs. 14A from Marle) and the second section having a substantially uniform shape profile (see annotated Fig. 15 vs. 14A from Marle).

In regards to Claim 16, Marle teaches: The couch top extension of claim 15, wherein a cross-section of the first section (see annotated Fig. 15 vs. 14A from Marle) of the extension board increases in area towards the end surface (see annotated Fig. 15 vs. 14A from Marle, 616 and 624 added), and a cross-section of the second section (see annotated Fig. 15 vs. 14A from Marle) of the extension board has a substantially uniform area (see annotated Fig. 15 vs. 14A from Marle, flat surface no added elements).

In regards to Claim 17, Marle teaches: The couch top extension of claim 16, wherein the first section and the section are in the form of an integral unit (604 – Fig. 14A) including an outer layer (‘outer surface’ – Col 19 Line 64 – Col 20 Line 5) constructed from carbon fiber (‘carbon fiber’ – Col 19 Line 64- Col 20 Line 5) or Kevlar fiber and a body a low-density material (‘foam’ – Col 19 Line 64 – Col 20 Line 5) sandwiched between the outer layer. 

	Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over ‘Marle’ (US 9662256) in view of Wilson (US 20130312184A1), and further in view of ‘Coppens’ (US 20070214570 A1).
In regards to Claim 18, Marle teaches: The couch top extension of claim 17, and the couch top extension further includes an antenna (‘RFID detection system’ – Col 6 Lines 31-34, see note #1 above) on a top surface of the extension board (Col 6 Lines 31-34 and see note #1 above).
	Marle does not teach, wherein the outer layer is constructed from Kevlar fiber,
	Coppens teaches: wherein the outer layer is constructed from Kevlar fiber (Para 0005),
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Marle with these aforementioned teachings of Coppens to have incorporated a specified material in the form of layers as a change in material is considered common within the field of surgical tables used in the treatment of patients, as such a variety of materials are widely used within the field of endeavor as carbon fiber or Kevlar fiber may have specified material properties that may be beneficial such as a strength to weight ratio.

Response to Arguments
	Applicant’s arguments with respect to claims 1-6, 8-11 and 13-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON EMANSKI whose telephone number is (571)272-8473. The examiner can normally be reached M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MADISON EMANSKI/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
9/9/2022